Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 10/24/2021 in response to the Non-final rejection dated 06/25/2021.
Allowable Subject Matter
3. Claims 1 and 6 are allowed. 
4. Claims 4, 5, 7, 8, 11 and 12 are allowed as being dependent on the independent claim.
5. The following is an examiner's statement of reasons for allowance: Applicant’s arguments and claim amendments filed with the office on 10/12/2021 were fully considered and found to be persuasive and overcome the prior art cited in the Non-final rejection dated 06/25/2021.
The closest prior art of record, Kim (US 2020/0233033 A1) teaches, techniques for wafer-level and panel-level testing of semiconductor devices. In one embodiment, a probe card comprises a probe card substrate and an array of test probes that extend outward from the probe card substrate. Each test probe has a blunt tip (i.e., a tip that is not sharp or pointed). An anisotropic conductive adhesive (ACA) may be formed on the test probes' blunt tips or disposed on a wafer or panel comprising contact pads formed therein or thereon. In one scenario, the test probes are brought in contact with the ACA, which is in contact with contact pads on or in a wafer or panel. The contacting of the ACA on the contact pads with the test probes forms electrical connections between test probes and the contact pads. In this way, the contact pads can be tested.

The cited prior art fails to teach, anticipate or render obvious “An electrical component testing method for testing an electrical component, the electrical component comprising at least a first electrode and a second electrode, the electrical component testing method comprising: covering the first electrode with a first conducting flexible layer, the first conducting flexible layer being an anisotropic conductive film; driving a first electrode contact to electrically connect a first end of the first electrode contact with the first electrode via the first conducting flexible layer; covering the second electrode with a second conducting flexible layer; and driving a second electrode contact to electrically connect a second end of the second electrode contact with the second electrode via the second conducting flexible layer, wherein the first electrode consists of a plurality of first subsidiary electrodes, and the first conducting flexible layer covers at least part of the first subsidiary electrodes, wherein the first electrode and the second electrode are separated by a first distance, the first subsidiary electrodes are spaced a second distance apart, and the first distance is greater than the second distance” (as recited in the independent claim 1), and 
“A test probe for testing an electrical component, the electrical component comprising at least a first electrode and a second electrode, the test probe comprising: a first electrode contact 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached on Monday-Friday, 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Patent Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858